Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 44, “the apparatus” should read “the 3D printer” for improved consistency.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 44-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 44 recites "the separation of the build surface and the visual display screen".  This term is not previously used and does not have proper antecedent basis.  For the purpose of examination, claim 44 reads on "a separation of the build surface and the visual display screen".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith.
Claim 51 recites "A 3D printer according to claim 50, wherein the deposition mechanism further comprises a spraying mechanism for selectively spraying the photopolymer onto the deposition material in correspondence to a cross-section of a 3D object".  It is not clear if the spraying mechanism in claim 51 is the same as the one recited in claim 50 or not. For the purpose of examination, claim 51 reads on "A 3D printer according to claim 50, wherein the spraying mechanism selectively sprays the photopolymer onto the deposition material in correspondence to a cross-section of a 3D object ".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith.
   Regarding the recitations in claim 44 of the following:
“actuation mechanism” 
“deposition mechanism” 
“thickness control mechanism” (except for claims 45-46, which recite structure)
wherein these terms invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see below), the description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, claim 44 is indefinite and is rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).  Dependent claims fall herewith.
Regarding the recitations in claims 50-51 of “spraying mechanism”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, claims 50-51 are indefinite and is rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).  Dependent claims fall herewith.
Regarding the recitations in claims 54 and 57 of “screen height adjustment mechanism”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, claims 54 and 57 are indefinite and is rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).
Regarding the recitations in claims 55 and 58 of “build platform height adjustment mechanism”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, claims 55 and 58 are indefinite and is rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“actuation mechanism” 
“deposition mechanism” 
“thickness control mechanism” (except for claims 45-46, which recite structure)
 “a spraying mechanism” 
“a screen height adjusting mechanism”
 “a build platform height mechanism”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 44, 46-53, 55-56, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Holt (US PG Pub 2009/0190107) in view of Van Esbroeck (US PG Pub 2015/0137426) and Hakkaku (US PG Pub 2017/0274587).
Regarding claims 44 and 46, Holt teaches a 3D printer (paras. 0035-0039, 0056-0065, 0072, claim 41) the printer comprising: 
a visual display screen (CRT, LED, LCD, or plasma screen of paras. 0035-0039; see also paras. 0041 and 0056); 
a build platform (holding device of para. 0059) having a build surface (surface described in first sentence of para. 0056) for use while stereolithographically printing a 3D object (paras. 0001, 0022, 0025 and 0056 with the imagewise curing of para. 0025 and relative movement of the image source and build surface described in para. 0056 characteristic of stereolithographic printing and the capability thereof; it is also noted that the recitation “for use while stereolithographically printing” is merely an intended use); 
varying a separation of the build surface and the visual display screen (“The electronic image source and the container or surface are preferably movable with respect to one another” per para. 0056); 

Holt does not explicitly teach the screen has a luminance between 100 and 2000 cd/sqm (interpreted as candela / m2).
However, Van Esbroeck teaches that for curing photopolymerizable materials using radiation sources a lower intensity of illumination per unit surface area undesirably increases cure time (para. 0021).  Thus, from this teaching, one of ordinary skill in the art would recognize that luminance affects curing time with an increase in luminance providing the result of a shorter curing time.
“[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art,” and the presence of such a known result-effective variable would be one … motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), and also MPEP § 2144.05.II.  In view of Van Esbroeck’s teachings and the above considerations, it would have been it would have been obvious to and well within the capability of one of ordinary skill in the art to vary the luminance over the claimed range to optimize and/or find a workable curing time for a photopolymer.
Holt also does not explicitly teach an actuation mechanism for varying a separation of the build surface and the visual display screen; 
a deposition mechanism for depositing a deposition material of particulate or a particulate-photopolymer mixture, and 
a thickness control mechanism for subtracting excess deposition material to leave a deposition layer of uniform thickness.
However, Hakkaku teaches a 3D printer (Fig. 1) comprising an actuation mechanism (scan and drive controller 108 and post in Fig. 5B; see also para. 0120) for varying a separation of the build surface and the curing radiation source (Fig. 1 and paras. 0048, 0052, and 0120).

Hakkaku also teaches a deposition mechanism for depositing a deposition material of ink (discharge controller 104 with discharge unit 12 of para. 0046).
In view of Hakkaku’s teachings, it would have been obvious to one of ordinary skill to combine Hakkaku’s deposition mechanism with Holt’s printer to predictably provide an automated solution for depositing a deposition material of particulate or a particulate-photopolymer mixture.
Lastly, Hakkaku teaches a thickness control mechanism (flattening/smoothing roller R/222 of Figs. 1, 2A) with capability for subtracting excess deposition material to leave a deposition layer of uniform thickness (see paras. 0067-0068).
In view of Hakkaku’s teachings, it would have been obvious to one of ordinary skill to combine Hakkaku’s thickness control mechanism including a roller with Holt’s printer to predictably provide a solution for subtracting excess deposition material to leave a deposition layer of uniform thickness
Regarding claim 47, Holt teaches that the visual display screen may have an array of LEDs (para. 0037).  Holt also teaches that use of a display screen which is backlit speeds up polymerization (para. 0038).
Thus, in view of these teachings, it would have been obvious to one of ordinary skill in the art to use a visual display screen which is backlit by LEDs to predictably obtain the benefit of faster curing.
Regarding claim 48, Holt teaches the disclosed printer can be used with photopolymers having an absorbance band in the visible region of the spectrum (para. 0043) and that it is “desirable that the photopolymer cures in the same part of the spectrum as the light source” (para. 0041).  
Thus, in view of these teachings, it would have been obvious to one of ordinary skill in the art to use a visual display screen emitting no light in the UV region to predictably provide efficient curing from suitable overlap between the screen emission wavelength band and the photopolymer absorbance band when a photopolymer having an absorbance band in the visible region is selected for printing. 
Regarding claim 49, Hakkaku teaches the deposition mechanism is configured for selectively depositing the deposition material (X, Y scanning while deposition per paras. 0050 and 0052 is selective deposition) in correspondence to a cross-section of a 3D object (paras. 0048, 0073, and Fig. 5B).  
Regarding claims 50 and 51, Hakkaku’s deposition mechanism comprises an inkjet mechanism, not the recited spraying mechanism.
However, Holt teaches that a spraying mechanism can be used for spraying liquid onto the deposited layer (para. 0064).
Thus, in view of this teaching by Holt, it would have been obvious to one of ordinary skill to substitute Holt’s spraying mechanism for Hakkaku’s inkjet mechanism to predictably provide a suitable solution for selectively spraying the photopolymer onto the deposition material in correspondence to a cross-section of a 3D object.
Regarding claim 52, Holt teaches the visual display screen comprises an image processor configured to control the visual display screen to display a sequence of photolithographic images, each corresponding with a cross-section of a 3D object (para. 0062).  
Regarding claim 53, Holt implicitly teaches the visual display screen is configured with capabilitiy to provide uniform illumination onto the deposition material (via image processor of para. 0062).  
Regarding claim 55, Hakkaku teaches the actuation mechanism comprises a build platform height adjustment mechanism (Fig. 5B).  
Regarding claim 56, Hakkaku teaches the 3D printer comprises a controller (mode controller 102), the controller being configured to control the relative separation of the build surface and the curing radiation source (paras. 0045 and 0048), and the controller being further configured to control deposition of the deposition material by the deposition mechanism (paras. 0045 and 0046-0047).  
Regarding claim 58, Holt teaches the actuation mechanism comprises a build platform height adjustment mechanism (Fig 5B), and the controller is configured to control the build platform height adjustment mechanism to move the build platform away from the visual display screen following an exposure step (para. 0048).
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Holt in view of Van Esbroeck and Hakkaku, as applied to claim 44 above, further in view of Steege (US PG Pub 2018/0141270).
Regarding claim 45, Holt, Van Esbroeck and Hakkaku do not teach this feature.
However, Steege teaches that a doctor blade is useful for leveling particulate or resin materials (para. 0009).
Thus, in view of Steege’s teachings, it would have been obvious to substitute a doctor blade for Hakkaku’s roller to predictably obtain a suitable thickness control mechanism.
Claims 54 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Holt in view of Van Esbroeck and Hakkaku, as applied to claims 44 and 56 above, further in view of Jeng (US PG Pub 2016/0200042).
Regarding claims 54 and 57, Holt, Van Esbroeck and Hakkaku do not teach these features.
	However, Jeng teaches a 3D printer wherein the actuation mechanism comprises a screen height adjustment mechanism (para. 0031), and a controller (elevator 6) is configured to control the screen height adjustment mechanism with implicit capability to move the screen away from the build surface prior to a deposition step (para. 0031).
	Jeng teaches that the screen height adjustment mechanism helps locate the curing image at the proper position within the resin vat (para. 0031). 
	Thus, in view of Jeng’s teachings, it would have been obvious to modify Holt’s printer to include a screen height adjustment mechanism and controller configured to control this mechanism to predictably provide this capability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY R SMITH JR./Examiner, Art Unit 1745